DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 8, 10 – 17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8, 10 – 17, and 19 of U.S. Patent No. US 10255991 in view of Nelson Konen et al. (US 2011/0257591). 
Regarding Claim 1, the US Patent discloses all of the limitations in Claim 1 except for normalizing the data based on any temperature events associated with the received data.
Nelson Konen discloses normalizing the data based on temperature associated with the received data [0085].
As such, it would have been obvious to one of ordinary skill in the art to normalize the data based on temperature associated with the received data for the benefit of correcting for temperature affects/swings, as taught by Nelson Konen [0085].
Nevertheless the combination fails to expressly disclose the normalized data is based on temperature events.
Examiner take Official Notice it is common knowledge in the art to proceed with data analysis when the data is determined to be valid. Should data be collected outside of validity constraints e.g. the ambient temperature is too high or too low, it is common knowledge not to proceed with the analysis.
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by normalizing the data based on any temperature events associated with the received data i.e. normalizing the data when temperature is within a minimum and maximum temperature range for the benefit of analyzing data that is valid.
Regarding Claim 2, the US Patent discloses the limitations in Claim 2.
Regarding Claim 3, the US Patent discloses the limitations in Claim 3.
Regarding Claim 4, the US Patent discloses the limitations in Claim 4.
Regarding Claim 5, the US Patent discloses the limitations in Claim 5.
Regarding Claim 6, the US Patent discloses the limitations in Claim 6.
Regarding Claim 7, the US Patent discloses the limitations in Claim 7. 
Regarding Claim 8, the US Patent discloses the limitations in Claim 8.
	Regarding Claim 10, the US Patent discloses all of the limitations in Claim 10 except for normalizing the data based on any temperature events associated with the received data.
Nelson Konen discloses normalizing the data based on temperature associated with the received data [0085].
As such, it would have been obvious to one of ordinary skill in the art to normalize the data based on temperature associated with the received data for the benefit of correcting for temperature affects/swings, as taught by Nelson Konen [0085].
Nevertheless the combination fails to expressly disclose the normalized data is based on temperature events.
Examiner take Official Notice it is common knowledge in the art to proceed with data analysis when the data is determined to be valid. Should data be collected outside of validity constraints e.g. the ambient temperature is too high or too low, it is common knowledge not to proceed with the analysis.
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by normalizing the data based on any temperature events associated with the received data i.e. normalizing the data when temperature is within a minimum and maximum temperature range for the benefit of analyzing data that is valid.
	Regarding Claim 11, the US Patent discloses all of the limitations in Claim 11.
Regarding Claim 12, the US Patent discloses all of the limitations in Claim 12.
Regarding Claim 13, the US Patent discloses all of the limitations in Claim 13.
Regarding Claim 14, the US Patent discloses all of the limitations in Claim 14.
Regarding Claim 15, the US Patent discloses all of the limitations in Claim 15.
Regarding Claim 16, the US Patent discloses all of the limitations in Claim 16.
Regarding Claim 17, the US Patent discloses all of the limitations in Claim 17.
Regarding Claim 19, the US Patent discloses all of the limitations in Claim 19 except for normalizing the data based on any temperature events associated with the received data.
Nelson Konen discloses normalizing the data based on temperature associated with the received data [0085].
As such, it would have been obvious to one of ordinary skill in the art to normalize the data based on temperature associated with the received data for the benefit of correcting for temperature affects/swings, as taught by Nelson Konen [0085].
Nevertheless the combination fails to expressly disclose the normalized data is based on temperature events.
Examiner take Official Notice it is common knowledge in the art to proceed with data analysis when the data is determined to be valid. Should data be collected outside of validity constraints e.g. the ambient temperature is too high or too low, it is common knowledge not to proceed with the analysis.
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by normalizing the data based on any temperature events associated with the received data i.e. normalizing the data when temperature is within a minimum and maximum temperature range for the benefit of analyzing data that is valid.

Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US 10255991 in view of Nelson Konen et al. (US 2011/0257591), in further view of Wu et al. (US 2009/0023222).
Regarding Claim 9, the combination fails to expressly disclose a glucometer configured to measure blood glucose of a subject, wherein the at least one processor is further configured to: receive a blood glucose measurement; and normalize the blood glucose measurement based on any temperature events associated with the blood glucose measurement.
Wu teaches a glucometer (Figure 12) configured to measure blood glucose of a subject [0130], wherein the at least one processor (1222) is further configured to: receive a blood glucose measurement; and normalize the blood glucose measurement based on any temperature events associated with the blood glucose measurement [0092, 0104].
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by including a glucometer configured to measure blood glucose of a subject, wherein the at least one processor is further configured to: receive a blood glucose measurement; and normalize the blood glucose measurement based on any temperature events associated with the blood glucose measurement for the benefit of adjusting glucose values according to sample temperature, as taught by Wu [Abstract].
Regarding Claim 18, the combination fails to disclose measuring a blood glucose level of a subject; and normalizing the blood glucose measurement based on any temperature events associated with the blood glucose measurement.
Wu teaches measuring a blood glucose level of a subject; and normalizing the blood glucose measurement based on any temperature events associated with the blood glucose measurement [0092, 0104].
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by measuring a blood glucose level of a subject; and normalizing the blood glucose measurement based on any temperature events associated with the blood glucose measurement the benefit of adjusting glucose values according to sample temperature, as taught by Wu [Abstract].

Allowable Subject Matter
Claims 1 - 19 would be allowable if the Double Patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest piece of prior art is Frank (US 2004/0089067). Frank discloses in at least Figures 1 and 2, an apparatus (2) comprising: a light source (8) disposed and configured to emit electromagnetic radiation toward a container (Figures 1, 2, 5); a plurality of sensors (10) optically coupleable to the light source (Figures 1,2,5), each sensor of the plurality of sensors disposed and configured to detect the electromagnetic radiation emitted by the light source [0027]; a processor (32) configured to receive, from each sensor from the plurality of sensors, data representative of the portion of the detected electromagnetic radiation from each of the plurality of sensors [0033] (Figure 3).
Van Halsema (US 2014/0130745) also teaches an apparatus, in at least Figure 3, comprising: a light source (10-5) disposed and configured to emit electromagnetic radiation toward a container (2) [0116, 0117]; a sensor (15) optically coupleable to the of light sources [0116,0117], the sensor disposed and configured to detect the electromagnetic radiation emitted by the light source [0117]; a temperature sensor (17) disposed and configured to measure at least one temperature associated with a liquid in the container [0033, 0119]; and at least one processor (inherently present for the apparatus to function) configured to receive, from the sensor, data representative of the portion of the detected electromagnetic radiation from the sensor [0119] and receive, from the temperature sensor, data representative of the at least one measured temperature [0119]. 
Nevertheless, the combination fails to render obvious the claimed invention.

Specifically, the combination fails to render obvious normalize the received data based on any temperature events associated with the received data; and convert the normalized data into a signature representative of the electromagnetic radiation detected by the plurality of sensors, in combination with the remaining limitations. The feature is critical to the invention as it allows for normalization or correction of data so that the signal signature is substantially free of any artifacts or contributions caused by extreme temperatures, temperature changes, and/or temperature fluctuations which are found to affect quantity and properties of a fluid, as discussed in the publication of the instant application [0006, 0138]. Similar can be said, mutatis mutandis, with respect to Claims 10 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856